EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT is entered into by and between Texas Petrochemicals, Inc., a Delaware corporation, and Texas Petrochemicals LP, a Texas limited partnership (collectively referred to as the “Company”), and Paula S. Sharp, the undersigned individual (“Sharp”) to be effective as of January 8, 2007 (the “Effective Date”). RECITALS WHEREAS, the Company desires to employ Sharp and assure itself of the continued availability of Sharp’s services and of reasonable protections against use of its trade secrets and Sharp competing against it; WHEREAS, Sharp will be given overall responsibilities for managing the human resources and labor relations associated with the Company’s businesses; and WHEREAS, in such capacity Sharp will develop or have access to all of the business plans, methods and confidential information relating to the Company and its subsidiaries, including, but not limited to, its production and marketing strategies and methods, its customer development and business expansion objectives and projects, its pricing practices and its customer list and information regarding this business relationships. AGREEMENT NOW, THEREFORE, intending to be legally bound and in consideration of the mutual covenants and agreements hereinafter set forth, the Company agrees to employ Sharp, and Sharp agrees to be employed by the Company, on the following terms and conditions: 1.Employment.Upon the Effective Date, the Company will employ Sharp as Vice President of Human Resources.Sharp shall manage, direct and perform such duties as the Company’s Chief Executive Officer from time to time may assign or delegate to her consistent with the duties of officers with this title in similarly situated organizations.Sharp shall devote her best efforts and attention to these duties, and not engage or participate in activities in conflict with the best interests of the Company or perform services for any other person, business or entity; provided, however, Sharp may serve as a member of the Board of Directors of other organizations that do not compete with the Company, and may participate in other professional, civic, governmental organizations and activities that do not materially affect her ability to carry out her duties hereunder.Sharp shall report to the Chief Executive Officer of the Company. As an inducement to the Company to enter into and continue this Agreement, Sharp represents and warrants to the Company that she is free to accept employment and perform her duties hereunder and that she has no prior or other obligations or commitments of any kind to anyone that would in any way hinder or interfere with her acceptance of, or the full, uninhibited and faithful performance of such employment, or the exercise of her best efforts as the Vice President of Human Resources. 2.Term.Sharp’s employment under this Agreement shall be for twenty-four (24) months (the “Initial Term”), thereafter renewable annually by mutual agreement of Sharp and the Company’s Chief Executive Officer (the “Extension Term” and together with the Initial Term, the “Term”).Notwithstanding the foregoing, upon a termination of this Agreement under 1 Sections 4(d), (e) or (f), Sharp’s employment shall terminate except that Sharp will be paid her compensation in accordance with Section 4(d) below. 3.Compensation and Benefits.The Company and Sharp shall accept as full consideration for her services rendered under this Agreement the following: (a)Base Salary. (i)During the Initial Term, Sharp shall be paid a base salary (“Base Salary”) at the annual rate of not less than $200,000.00, payable in installments consistent with Company’s payroll practices. (ii)During the Initial Term, Sharp shall also be eligible each fiscal year for a bonus of up to thirty-five percent (35%) of the current Base Salary (the “Initial Bonus”), based upon the achievement of proposed company-wide and individual performance milestones to be determined by the Company’s Compensation Committee and approved by the Board of Directors; provided, however, for the fiscal year ending on June 30, 2007, Sharp’s bonus shall be prorated by multiplying the annual bonus by the number created by dividing the number of days between January 8, 2007 and June 30, 2007 by three hundred sixty-five. (iii)The parties agree and acknowledge that, notwithstanding the foregoing, the Company’s Board of Directors has the right to review and adjust the annual base salary and bonus during the Initial Term.After such adjustment during the Initial Term or any Extension Term, Sharp shall be paid an annual base salary and bonus mutually agreeable to the parties, but in no event less than the Base Salary and the Initial Bonus. (b)Equity Plan.Sharp shall be entitled to participate in the Texas Petrochemicals Inc. Equity Plan, as such plan may be amended and restated from time to time (the “Equity Plan”).Sharp will be allowed to participate in the related plan securities and incentives as follows: (i) a grant of 10,000 shares of restricted stock in the Company, and (ii) an option to purchase 10,000 shares of common stock in the Company.Sharp’s participation in the Equity Plan shall be subject to all of the usual and customary terms and conditions set forth in the Equity Plan, including but not limited to a vesting schedule based on years of service and performance. (c)Business Expenses.Upon submission of itemized expense statements in the manner specified by the Company, Sharp shall be entitled to reimbursement for reasonable travel and other reasonable business expenses duly incurred by Sharp in the performance of her duties under this Agreement. (d)Benefit Plans.Sharp shall be entitled to participate in the Company’s medical and dental plans, life and disability insurance plans and retirement plans pursuant to their terms and conditions.Sharp shall be entitled to participate in any other benefit plan offered by the Company to its employees during the term of this Agreement.Nothing in this Agreement shall preclude the Company from terminating or amending any employee benefit plan or program from time to time. 2 (e)Vacation.Sharp shall be entitled to four (4) weeks of vacation each year of full employment, exclusive of legal holidays, as long as the scheduling of Sharp’s vacation does not interfere with the Company’s normal business operations. (f)Payment.Payment of all compensation to Sharp hereunder shall be made in accordance with the relevant Company policies in effect from time to time, including normal payroll practices, and shall be subject to all applicable taxes and any other required or authorized withholdings and deductions. (g)No Other Benefits.Except with respect to any Stock Option Award Agreements and Restricted Stock Award Agreements between the Company and Sharp and subject to Section 4, Sharp understands and acknowledges that the compensation specified in Section3 of this Agreement shall be in lieu of any and all other compensation, benefits and plans. 4.Termination of Employment. (a)Termination for Disability of Sharp.The Company may terminate this Agreement without liability if Sharp shall be permanently prevented from properly performing her essential duties hereunder with reasonable accommodation by reason of illness or other physical or mental incapacity and is for a period of time which would entitle Sharp to receive benefits under the long-term disability policy in effect at the time of such illness or other physical or mental incapacity.Upon such termination, Sharp shall be entitled to all accrued but unpaid Base Salary, accrued bonus (if any) and accrued vacation. (b)Termination for Death of Sharp.In the event of the death of Sharp, the Company’s obligations hereunder shall automatically cease and terminate; provided, however, that within fifteen (15) days the Company shall pay to Sharp’s heirs or personal representatives Sharp’s Base Salary and accrued vacation accrued to the date of death. (c)Termination for Cause.Notwithstanding anything herein to the contrary, the Company may terminate Sharp’s employment hereunder for cause for any one of the following reasons:(i)conviction of a felony, or a misdemeanor where imprisonment is imposed; (ii)misconduct or negligence in the performance of duties; (iii) the commission of acts that are dishonest or demonstrably injurious to the Company (monetarily or otherwise); (iv) failure to observe Company policies or compliance with applicable laws; (v) failure to comply with all lawful and ethical directions and instructions of the Chief Executive Officer or the Board of Directors; (vi) failure to perform her duties with the Company which results in a material adverse financial effect on the Company; (vii) breach of Sharp’s representations and warranties in Section 1; or (viii) any conduct that prejudices the reputation of the Company in the fields of business in which it is engaged or with the investment community or the public at large.Upon termination of Sharp’s employment with the Company for cause, the Company shall be under no further obligation to Sharp for salary or bonus, except to pay all accrued but unpaid base salary, accrued bonus (if any) and accrued vacation to the date of termination thereof. (d)Termination without Cause.The Company may terminate Sharp’s employment hereunder at any time without cause; provided, however, that Sharp shall be entitled to: (i) accrued but unpaid base salary and accrued vacation, less deductions required by law; and (ii) continued payment of Sharp’s Section 3(a)(i) base compensation and her Section 3(d) benefits for a period of not less than twelve (12) months. 3 (e)Termination for Good Reason.At Sharp’s option, Sharp may terminate her employment with the Company for Good Reason (as hereinafter defined). For purposes of this Agreement, “Good Reason” shall mean any of the following:(i)a material adverse change in the scope of Sharp’s responsibilities or authority, excluding any such change in connection with Sharp’s death or disability; (ii) a reduction in Sharp’s total compensation (other than a reduction in bonus compensation due to targets not being achieved); (iii) a reduction in Sharp’s eligibility for participation in the Company’s benefit plans but excluding such Company-wide reductions to any such plans that are effective for all similarly situated executives; (iv) relocation of the Company’s executive offices more than 150 miles from the current location, without Sharp’s concurrence; (v)a reduction in Sharp’s eligibility for participation in the Company’s Equity Plan as described in Section 3(b) above; or (vi) any material breach by the Company of this Agreement which remains uncorrected for ten (10) days following written notice of such breach by Sharp to the Company.Under such circumstances, Sharp shall be entitled to the severance benefits set forth in Section4(d). (f)Termination for Change of Control.At Sharp’s option, Sharp may terminate her employment within 90 days following a “Change of Control” which occurs during the term of this Agreement.For purposes of this Agreement, “Change of Control” shall mean any of the following: (i) Texas Petrochemicals, Inc., a Delaware corporation (“TPI”) is dissolved or is liquidated; (ii) TPI sells, leases or exchanges all or substantially all of its assets to any other person or entity; or (iii) any “person” (as that term is used in Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended), other than one or more of the persons who hold, beneficially and of record, shares of voting stock of TPI on January 8, 2007 (the “Permitted Holders”), is or becomes a beneficial owner (as defined in Rule 13c-3 and 13c-5 under the Securities Exchange Act of 1934, as amended, except that a person will be deemed to be a “beneficial owner” of all shares that such person has the right to acquire, whether such right is exercisable immediately or only after the passage of time), directly or indirectly, of more than fifty percent (50%) of the total voting power of the then outstanding shares of Voting Stock of TPI, provided that the Permitted Holders beneficially own, directly or indirectly, in the aggregate a lesser percentage of the total voting power of the then outstanding shares of Voting Stock of TPI than such other person.Under such circumstances, Sharp shall be entitled to the severance benefits set forth in Section4(d) and any benefits granted her in the Company’s Equity Plan. (g)No Duty to Mitigate.Sharp shall not be under any duty or obligation to seek or accept other employment following termination of this Agreement under Section 4(d), (e) or (f) and the amounts due Sharp under Section 4(d) shall not be reduced or suspended if Sharp accepts subsequent employment. (h)Cooperation.After notice of termination, Sharp shall cooperate with the Company, as reasonably requested by the Company, to effect a transition of Sharp’s responsibilities and to ensure that the Company is aware of all matters being handled by Sharp. 5.Confidential Information. (a)Definition.While employed with the Company, Sharp will have access to and become acquainted with ideas, concepts, information and material that constitute trade secrets and/or proprietary and confidential information (hereinafter “Confidential Information”) of the Company and its subsidiaries.Confidential Information includes, but is not limited to, information and knowledge pertaining to products and services offered, ideas, plans, manufacturing, marketing, pricing, distribution and sales methods and systems, sales and profit 4 figures, customer and client lists, and relationships between the Company or its subsidiaries and their respective affiliates, dealers, distributors, wholesalers, customers, clients, suppliers and other who have business dealings with the Company or any of its subsidiaries. (b)No Disclosure.Confidential Information is the sole and exclusive property of the Company.Sharp acknowledges that such Confidential Information is a valuable and unique asset, and covenants that she will not, either during or after the term of this Agreement, directly or indirectly disclose any Confidential Information to any third party without the written permission of the Company’s Board of Directors, except as required by her employment with the Company, unless such information is in the public domain for reasons other than Sharp’s conduct, or except as may be required by law (provided that Sharp shall give the Company notice of any disclosure required by law so that the Company shall have a reasonable opportunity to attempt to preclude such disclosure).Sharp shall not use Confidential Information to either her own or the advantage of parties other than the Company.Sharp shall take all steps necessary to protect the confidentiality of all Confidential Information and to inform the Company immediately of any attempted or actual disclosure of Confidential Information to any third party.Sharp agrees that, upon request of the Company or termination of employment, whichever is first, she shall turn over to the Company all documents, memoranda, notes, plans, records or material in her possession or control that contain or are derived from Confidential Information. (c)No
